UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1578



MICHAEL J. SINDRAM,

                                              Plaintiff - Appellant,

          versus


TAMARA SAUNDERS; JOHN ZACKER,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:06-
cv-00578-PJM)


Submitted: July 20, 2006                       Decided: July 24, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael   Sindram   appeals    a   district    court    judgment

summarily dismissing his complaint for having failed to state a

claim and for having failed to comply with the requirements of a

pre-filing    injunction.    We   have    reviewed   the   record   and   the

district court’s order and affirm for the reasons of the district

court. See Sindram v. Saunders, No. 8:06-cv-00578-PJM (D. Md. Mar.

6, 2006).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -